Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered April 22, 1993, convicting him of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The defendant was denied his fundamental right to be present during all material stages of the trial when a prospective juror was questioned about his knowledge of a potential witness outside the defendant’s presence (see, People v Sloan, 79 NY2d 386). Based on the record before us, we cannot conclude that the defendant’s presence at the side-bar questioning "would have been of no benefit” (People v Sloan, supra, at 392-393). Accordingly, the defendant’s conviction must be reversed and a new trial ordered (see, People v Antommarchi, 80 NY2d 247; People v Sloan, supra).
In view of the foregoing, we need not reach the defendant’s remaining contention. Sullivan, J. P., O’Brien, Altman and Goldstein, JJ., concur.